DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2022/0338222 to Kim et al. (hereinafter Kim).

In regard amended claim 1, Kim teaches or discloses a method of wireless communication performed by a user equipment (UE) (see Fig. 7), comprising:
receiving, on a particular control resource set (CORESET) (see paragraph [0237], the DCI may be transmitted through Coreset belonging to different Coreset group groups (the Coreset group is identified by an index defined in Coreset configuration, e.g., when index=0 is configured for Coresets 1 and 2, and index=1 is configured for Coresets 3 and 4, Coresets 1 and 2 belong to Coreset group 0, and Coresets 3 and 4 belong to Coreset group. Further, in the case that an index is not defined in a Coreset, it is interpreted that index=0). In the case that a plurality of scrambling IDs is configured in one serving cell or two or more Coreset groups are configured, the UE may receive data in the multiple-DCI based MTRP operation), downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH) (see paragraphs [0154], [0162], [0163], and [0507], the UE that performs the above procedure may then perform PDCCH/PDSCH reception (S607) and Physical Uplink Shared Channel (PUSCH)/Physical Uplink Control Channel (PUCCH) transmission (S608) as a general uplink/downlink signal transmission procedure. The UE may receive Downlink Control Information (DCI) through the PDCCH. Here, the DCI may include control information such as resource allocation information for the UE and formats may be differently applied according to a use purpose);
wherein the UE is configured with multi-DCI based multi-transmission/reception point (TRP) operation (see paragraphs [0233], [0237], [0238], [0507], and [0520], in the aspect of DCI (Downlink Control Information) transmission, M-TRP (multiple TRP) transmission scheme may be classified into i) M-DCI (multiple DCI) based M-TRP transmission scheme in which each TRP transmits different DCI and ii) S-DCI (single DCI) based M-TRP transmission scheme in which a single TRP transmits DCI. Second, multiple-DCI based MTRP scheme is described. The MTRP transmits different DCI and a PDSCH (a UE receives N DCI and N PDSCHs from N TRPs), and the PDSCHs are transmitted in (partially or wholly) overlapping on a frequency-time resource. The UE may receive, from the network side, DCI and Data 1 scheduled by corresponding DCI through/using TRP 1 (S1810-1). Further, the UE may receive Data 2 from the network side through/using TRP 2 (S1810-2). A single DCI based M-TRP operation is primarily described, but in some cases, the methods may be applied even to a multi-DCI based M-TRP operations);
determining, based at least in part on the UE being configured with the multi-DCI based multi-TRP operation, a fixed higher layer index that identifies a CORESET group with which the particular CORESET is associated (see table 5, paragraphs [0237], [0244], and [0261], if a UE is configured with the higher layer parameter tci-PresentInDCI that is set as ′enabled′ for the CORESET scheduling the PDSCH, the UE assumes that the TCI field is present in the DCI format 1_1 of the PDCCH transmitted on the CORESET. Further, the UE may recognize PUSCH (or PUCCH) scheduled by DCI received by different CORESETs (or CORESETs which belong to different CORESET groups) as PUSCH (or PUCCH) transmitted to different TRPs or PUSCH (or PUCCH) of different TRPs); and
performing an operation, associated with receiving the PDSCH or transmitting the PUSCH (see paragraph [0154], the UE that performs the above procedure may then perform PDCCH/PDSCH reception (S607) and Physical Uplink Shared Channel (PUSCH)/ Physical Uplink Control Channel (PUCCH) transmission (S608) as a general uplink/ downlink signal transmission procedure. In particular, the UE may receive Downlink Control Information (DCI) through the PDCCH), based at least in part on the fixed higher layer index identifying the CORESET group with which the particular CORESET is associated (see paragraphs [0244], and [0261], the UE may recognize PUSCH (or PUCCH) scheduled by DCI received by different CORESETs (or CORESETs which belong to different CORESET groups) as PUSCH (or PUCCH) transmitted to different TRPs or PUSCH (or PUCCH) of different TRPs).

In regard claims 2, 14, 26, and 38, Kim teaches or discloses the method of claim 1, wherein, when the fixed higher layer index has not been configured, the fixed higher layer index is determined based at least in part on an assumption (see paragraphs [0163], [0173], [0175], [0241], [0242], and [02263], the CORESET group ID may be specific index information defined in a CORSET configuration. For example, the CORESET group may be configured/ indicated/defined by an index defined in the CORESET configuration for each CORESET. The CORESET group ID may be configured/indicated through higher layer signaling (e.g., RRC signaling)/L2 signaling (e.g., MAC-CE)/L1 signaling (e.g., DCI)).

In regard claims 3, 15, 27, and 39, Kim teaches or discloses the method of claim 2, wherein the assumption is that the fixed higher layer index corresponds to a first CORESET group, of a set of CORESET groups, wherein the first CORESET group is associated with a first TRP of a set of TRPs (see paragraphs [0237], [0241], [0243], [0244], [0258], [497], [0498], [0522], and [0546]).

In regard claims 4, 16, 28, and 40, Kim teaches or discloses the method of claim 1, wherein the particular CORESET is CORESET 0 (see paragraph [0237], the PDSCH may be scrambling through different scrambling ID, and the DCI may be transmitted through Coreset belonging to different Coreset group groups (the Coreset group is identified by an index defined in Coreset configuration, e.g., when index=0 is configured for Coresets 1 and 2, and index=1 is configured for Coresets 3 and 4, Coresets 1 and 2 belong to Coreset group 0, and Coresets 3 and 4 belong to Coreset group).

In regard claims 5, 17, 29, and 41, Kim teaches or discloses the method of claim 1, wherein the fixed higher layer index corresponds to a first CORESET group of a set of CORESET groups, wherein the first CORESET group is associated with a first TRP of a set of TRPs (see paragraphs [0237], [0241], [0243], [0244], [0497], [0498], [0522], and [0546], the UE that performs the above procedure may then perform PDCCH/PDSCH reception (S607) and Physical Uplink Shared Channel (PUSCH)/Physical Uplink Control Channel (PUCCH transmission (S608) as a general uplink/downlink signal transmission procedure. In particular, the UE may receive Downlink Control Information (DCI) through the PDCCH. As an example, when one UE is configured to perform transmission/reception with multiple TRPs (or cells), this may mean that multiple CORESET groups (or CORESET pools) are configured for one UE. The configuration for the CORESET group (or CORESET pool) may be performed through the higher layer signaling (e.g., RRC signaling)).

In regard claims 6, 18, 30, and 42, Kim teaches or discloses the method of claim 1, wherein the fixed higher layer index is determined based at least in part on a radio resource control (RRC) configuration (see paragraphs [0273], [0305], [0416], [0498], [0522], [0523], and [0546]).

In regard amended claim 7, Kim teaches or discloses a method of wireless communication performed by a user equipment (UE) (see Fig. 7), comprising:
receiving downlink control information (DCI) on a control resource set (CORESET), the DCI scheduling a physical downlink shared channel (PDSCH) (see paragraphs [0154], [0162], [0163], and [0507], the UE may receive Downlink Control Information (DCI) through the PDCCH. Here, the DCI may include control information such as resource allocation information for the UE and formats may be differently applied according to a use purpose);
wherein the UE is configured with multi-DCI based multi-transmission/reception point (TRP) operation (see paragraphs [0233], [0237], [0238], [0507], and [0520], in the aspect of DCI (Downlink Control Information) transmission, M-TRP (multiple TRP) transmission scheme may be classified into i) M-DCI (multiple DCI) based M-TRP transmission scheme in which each TRP transmits different DCI and ii) S-DCI (single DCI) based M-TRP transmission scheme in which a single TRP transmits DCI.  Second, multiple-DCI based MTRP scheme is described. The MTRP transmits different DCI and a PDSCH (a UE receives N DCI and N PDSCHs from N TRPs), and the PDSCHs are transmitted in (partially or wholly) overlapping on a frequency-time resource);
identifying, based at least in part on receiving the DCI on the CORESET and based at least in part on the UE being configured with the multi-DCI based multi-TRP operation, a particular CORESET (see table 5, paragraphs [0237], [0248], [0257], [0261], and [0383], multiple-DCI based MTRP scheme is described. The MTRP transmits different DCI and a PDSCH (a UE receives N DCI and N PDSCHs from N TRPs), and the PDSCHs are transmitted in (partially or wholly) overlapping on a frequency-time resource. The PDSCH may be scrambling through different scrambling ID, and the DCI may be transmitted through Coreset belonging to different Coreset group groups (the Coreset group is identified by an index defined in Coreset configuration, e.g., when index=0 is configured for Coresets 1 and 2, and index=1 is configured for Coresets 3 and 4, Coresets 1 and 2 belong to Coreset group 0, and Coresets 3 and 4 belong to Coreset group. Further, in the case that an index is not defined in a Coreset, it is interpreted that index=0). In the case that a plurality of scrambling IDs is configured in one serving cell or two or more Coreset groups are configured, the UE may receive data in the multiple-DCI based MTRP operation) having:
a lowest CORESET identifier associated with a monitored search space among a set of CORESETs in a latest slot monitored by the UE (see paragraph [0237], the PDSCH may be scrambling through different scrambling ID, and the DCI may be transmitted through Coreset belonging to different Coreset group groups (the Coreset group is identified by an index defined in Coreset configuration, e.g., when index=0 is configured for Coresets 1 and 2, and index=1 is configured for Coresets 3 and 4, Coresets 1 and 2 belong to Coreset group 0, and Coresets 3 and 4 belong to Coreset group. Further, in the case that an index is not defined in a Coreset, it is interpreted that index=0)); and 
 	a same higher layer index as the CORESET on which the DCI was received (see paragraphs [0241], and [0261], the CORESET group ID may mean index/identification information (e.g., ID)/indicator for distinguishing CORESET configured/associated (or for each TRP/panel) for each TRP/panel. In addition, the CORESET group may be a group/ union of CORESET distinguished by index/identification information (e.g., ID)/the CORESET group ID to distinguish CORESET); and 
determining a quasi co-location (QCL) for the PDSCH based at least in part on a QCL of the particular CORESET (see table 5, paragraph [0227], the bwp-ld parameter indicates a DL BWP on which the RS is located, the cell parameter indicates a carrier on which the RS is located, and the referencesignal parameter indicates a reference antenna port(s) that becomes a source of quasi co-location for the corresponding target antenna port(s) or a reference signal including the reference antenna port(s). In order to indicate QCL reference information for PDCCH DMRS antenna port(s), each CORESET configuration may indicate the TCI state ID. In still another example, in order to indicate QCL reference information for PDSCH DMRS antenna port(s), TCI state ID may be indicated through DCI).
 
In regard claims 8, 20, 32, and 44, Kim teaches or discloses the method of claim 7, wherein the QCL for the PDSCH is determined to be a same QCL as that of the particular CORESET (see table  5, paragraphs [0162], [0227], and [0235]).

In regard claims 9, 21, 33, and 45, Kim teaches or discloses the method of claim 7, wherein the PDSCH is received based at least in part on the determined QCL for the PDSCH (see table  5, paragraphs [0162], [0227], and [0235]).

In regard claims 10, 22, 34, and 46, Kim teaches or discloses the method of claim 7, wherein the QCL for the PDSCH is determined based at least in part on the QCL of the particular CORESET (see table  5, paragraphs [0162], [0227], and [0235]) further based at least in part on a determination that an offset between reception of the DCI and the PDSCH is less than an offset threshold (see table 5, the UE may assume that the DM-RS ports of PDSCH of a serving cell are quasi co-located with the RS(s) in the TCI state with respect to the QCL type parameter(s) given by the indicated TCI state if the time offset between the reception of the DL DCI and the corresponding PDSCH is equal to or greater than a threshold timeDurationForQCL, where the threshold is based on reported UE capability [13, TS 38.306]. If the offest between the reception of the DL DCI and the corresponding PDSCH is less than the threshold timeDurationForQCL, the UE may assume that the DM-RS ports of PDSCH of a serving cell are quasi co-located with teh RS(s) with respect to the QCL parameter(s) used for PDCCH quasi co- location indication of the CORESET associated with a monitored search space with the lowest CORESET-ID in the latest slot in which one or more CORESETs within the active BWP or the serving cell are monitored by the UE).

In regard claims 11, 23, 35, and 47, Kim teaches or discloses the method of claim 7, wherein the QCL for the PDSCH is determined based at least in part on the QCL of the particular CORESET further based at least in part on a determination that at least one configured transmission configuration indicator (TCI) state for a serving cell of the PDSCH includes a particular QCL type (see table 5, paragraph [0227]).

In regard claims 12, 24, 36, and 48, Kim teaches or discloses the method of claim 11, wherein the particular QCL type is QCL Type D (see paragraphs [0221], and [0225]).

In regard amended claim 13, Kim teaches or discloses a user equipment (UE) for wireless communication (see Fig. 22), comprising:
	a memory (see Fig. 22); and
one or more processors coupled to the memory, the one or more processors configured to (see Fig. 22):
receive, on a particular control resource set (CORESET) (see paragraph [0237], the DCI may be transmitted through Coreset belonging to different Coreset group groups (the Coreset group is identified by an index defined in Coreset configuration, e.g., when index=0 is configured for Coresets 1 and 2, and index=1 is configured for Coresets 3 and 4, Coresets 1 and 2 belong to Coreset group 0, and Coresets 3 and 4 belong to Coreset group. Further, in the case that an index is not defined in a Coreset, it is interpreted that index=0). In the case that a plurality of scrambling IDs is configured in one serving cell or two or more Coreset groups are configured, the UE may receive data in the multiple-DCI based MTRP operation), downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH) (see paragraphs [0154], [0162], [0163], and [0507], the UE that performs the above procedure may then perform PDCCH/PDSCH reception (S607) and Physical Uplink Shared Channel (PUSCH)/Physical Uplink Control Channel (PUCCH) transmission (S608) as a general uplink/downlink signal transmission procedure. The UE may receive Downlink Control Information (DCI) through the PDCCH. Here, the DCI may include control information such as resource allocation information for the UE and formats may be differently applied according to a use purpose);
wherein the UE is configured with multi-DCI based multi-transmission/reception point (TRP) operation (see paragraphs [0233], [0237], [0238], [0507], and [0520], in the aspect of DCI (Downlink Control Information) transmission, M-TRP (multiple TRP) transmission scheme may be classified into i) M-DCI (multiple DCI) based M-TRP transmission scheme in which each TRP transmits different DCI and ii) S-DCI (single DCI) based M-TRP transmission scheme in which a single TRP transmits DCI. Second, multiple-DCI based MTRP scheme is described. The MTRP transmits different DCI and a PDSCH (a UE receives N DCI and N PDSCHs from N TRPs), and the PDSCHs are transmitted in (partially or wholly) overlapping on a frequency-time resource. The UE may receive, from the network side, DCI and Data 1 scheduled by corresponding DCI through/using TRP 1 (S1810-1). Further, the UE may receive Data 2 from the network side through/using TRP 2 (S1810-2). A single DCI based M-TRP operation is primarily described, but in some cases, the methods may be applied even to a multi-DCI based M-TRP operations);
determine, based at least in part on the UE being configured with the multi-DCI based multi-TRP operation, a fixed higher layer index that identifies a CORESET group with which the particular CORESET is associated (see table 5, paragraphs [0237], [0244], and [0261], if a UE is configured with the higher layer parameter tci-PresentInDCI that is set as ′enabled′ for the CORESET scheduling the PDSCH, the UE assumes that the TCI field is present in the DCI format 1_1 of the PDCCH transmitted on the CORESET. Further, the UE may recognize PUSCH (or PUCCH) scheduled by DCI received by different CORESETs (or CORESETs which belong to different CORESET groups) as PUSCH (or PUCCH) transmitted to different TRPs or PUSCH (or PUCCH) of different TRPs); and
perform an operation, associated with receiving the PDSCH or transmitting the PUSCH (see paragraph [0154], the UE that performs the above procedure may then perform PDCCH/PDSCH reception (S607) and Physical Uplink Shared Channel (PUSCH)/ Physical Uplink Control Channel (PUCCH) transmission (S608) as a general uplink/ downlink signal transmission procedure. In particular, the UE may receive Downlink Control Information (DCI) through the PDCCH), based at least in part on the fixed higher layer index identifying the CORESET group with which the particular CORESET is associated (see paragraphs [0244], and [0261], the UE may recognize PUSCH (or PUCCH) scheduled by DCI received by different CORESETs (or CORESETs which belong to different CORESET groups) as PUSCH (or PUCCH) transmitted to different TRPs or PUSCH (or PUCCH) of different TRPs).

In regard amended claim 19, Kim teaches or discloses a user equipment (UE) for wireless communication (see Fig. 22), comprising: 
a memory (see Fig. 22); and 
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (see Fig. 22):
receive downlink control information (DCI) on a control resource set (CORESET), the DCI scheduling a physical downlink shared channel (PDSCH) (see paragraphs [0154], [0162], [0163], and [0507], the UE may receive Downlink Control Information (DCI) through the PDCCH. Here, the DCI may include control information such as resource allocation information for the UE and formats may be differently applied according to a use purpose),
wherein the UE is configured with multi-DCI based multi- transmission/reception point (TRP) operation (see paragraphs [0233], [0237], [0238], [0507], and [0520], in the aspect of DCI (Downlink Control Information) transmission, M-TRP (multiple TRP) transmission scheme may be classified into i) M-DCI (multiple DCI) based M-TRP transmission scheme in which each TRP transmits different DCI and ii) S-DCI (single DCI) based M-TRP transmission scheme in which a single TRP transmits DCI. Second, multiple-DCI based MTRP scheme is described. The MTRP transmits different DCI and a PDSCH (a UE receives N DCI and N PDSCHs from N TRPs), and the PDSCHs are transmitted in (partially or wholly) overlapping on a frequency-time resource);
identify, based at least in part on receiving the DCI on the CORESET and based at least in part on the UE being configured with the multi-DCI based multi-TRP operation, a particular CORESET (see table 5, paragraphs [0237], [0248], [0257], [0261], and [0383], multiple-DCI based MTRP scheme is described. The MTRP transmits different DCI and a PDSCH (a UE receives N DCI and N PDSCHs from N TRPs), and the PDSCHs are transmitted in (partially or wholly) overlapping on a frequency-time resource. The PDSCH may be scrambling through different scrambling ID, and the DCI may be transmitted through Coreset belonging to different Coreset group groups (the Coreset group is identified by an index defined in Coreset configuration, e.g., when index=0 is configured for Coresets 1 and 2, and index=1 is configured for Coresets 3 and 4, Coresets 1 and 2 belong to Coreset group 0, and Coresets 3 and 4 belong to Coreset group. Further, in the case that an index is not defined in a Coreset, it is interpreted that index=0). In the case that a plurality of scrambling IDs is configured in one serving cell or two or more Coreset groups are configured, the UE may receive data in the multiple-DCI based MTRP operation) having:
a lowest CORESET identifier associated with a monitored search space among a set of CORESETs in a latest slot monitored by the UE (see paragraph [0237], the PDSCH may be scrambling through different scrambling ID, and the DCI may be transmitted through Coreset belonging to different Coreset group groups (the Coreset group is identified by an index defined in Coreset configuration, e.g., when index=0 is configured for Coresets 1 and 2, and index=1 is configured for Coresets 3 and 4, Coresets 1 and 2 belong to Coreset group 0, and Coresets 3 and 4 belong to Coreset group. Further, in the case that an index is not defined in a Coreset, it is interpreted that index=0)), and 
a same higher layer index as the CORESET on which the DCI was received (see paragraphs [0241], and [0261], the CORESET group ID may mean index/identification information (e.g., ID)/indicator for distinguishing CORESET configured/associated (or for each TRP/panel) for each TRP/panel. In addition, the CORESET group may be a group/ union of CORESET distinguished by index/identification information (e.g., ID)/the CORESET group ID to distinguish CORESET); and 
determine a quasi co-location (QCL) for the PDSCH based at least in part on a QCL of the particular CORESET (see table 5, paragraph [0227], the bwp-ld parameter indicates a DL BWP on which the RS is located, the cell parameter indicates a carrier on which the RS is located, and the referencesignal parameter indicates a reference antenna port(s) that becomes a source of quasi co-location for the corresponding target antenna port(s) or a reference signal including the reference antenna port(s). In order to indicate QCL reference information for PDCCH DMRS antenna port(s), each CORESET configuration may indicate the TCI state ID. In still another example, in order to indicate QCL reference information for PDSCH DMRS antenna port(s), TCI state ID may be indicated through DCI).

In regard amended claim 25, Kim teaches or discloses a non-transitory computer-readable medium storing one or more instructions for wireless communication (see paragraph [0569]), the one or more instructions comprising:
one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to (see Fig. 22):
 receive, on a particular control resource set (CORESET) (see paragraph [0237], the DCI may be transmitted through Coreset belonging to different Coreset group groups (the Coreset group is identified by an index defined in Coreset configuration, e.g., when index=0 is configured for Coresets 1 and 2, and index=1 is configured for Coresets 3 and 4, Coresets 1 and 2 belong to Coreset group 0, and Coresets 3 and 4 belong to Coreset group. Further, in the case that an index is not defined in a Coreset, it is interpreted that index=0). In the case that a plurality of scrambling IDs is configured in one serving cell or two or more Coreset groups are configured, the UE may receive data in the multiple-DCI based MTRP operation), downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH) (see paragraphs [0154], [0162], [0163], and [0507], the UE that performs the above procedure may then perform PDCCH/PDSCH reception (S607) and Physical Uplink Shared Channel (PUSCH)/Physical Uplink Control Channel (PUCCH) transmission (S608) as a general uplink/downlink signal transmission procedure. The UE may receive Downlink Control Information (DCI) through the PDCCH. Here, the DCI may include control information such as resource allocation information for the UE and formats may be differently applied according to a use purpose),
wherein the UE is configured with multi-DCI based multi-transmission/reception point (TRP) operation (see paragraphs [0233], [0237], [0238], [0507], and [0520], in the aspect of DCI (Downlink Control Information) transmission, M-TRP (multiple TRP) transmission scheme may be classified into i) M-DCI (multiple DCI) based M-TRP transmission scheme in which each TRP transmits different DCI and ii) S-DCI (single DCI) based M-TRP transmission scheme in which a single TRP transmits DCI. Second, multiple-DCI based MTRP scheme is described. The MTRP transmits different DCI and a PDSCH (a UE receives N DCI and N PDSCHs from N TRPs), and the PDSCHs are transmitted in (partially or wholly) overlapping on a frequency-time resource. The UE may receive, from the network side, DCI and Data 1 scheduled by corresponding DCI through/using TRP 1 (S1810-1). Further, the UE may receive Data 2 from the network side through/using TRP 2 (S1810-2). A single DCI based M-TRP operation is primarily described, but in some cases, the methods may be applied even to a multi-DCI based M-TRP operations);
determine, based at least in part on the UE being configured with the multi-DCI based multi-TRP operation, a fixed higher layer index that identifies a CORESET group with which the particular CORESET is associated (see table 5, paragraphs [0237], [0244], and [0261], if a UE is configured with the higher layer parameter tci-PresentInDCI that is set as ′enabled′ for the CORESET scheduling the PDSCH, the UE assumes that the TCI field is present in the DCI format 1_1 of the PDCCH transmitted on the CORESET. Further, the UE may recognize PUSCH (or PUCCH) scheduled by DCI received by different CORESETs (or CORESETs which belong to different CORESET groups) as PUSCH (or PUCCH) transmitted to different TRPs or PUSCH (or PUCCH) of different TRPs); and
perform an operation, associated with receiving the PDSCH or transmitting the PUSCH (see paragraph [0154], the UE that performs the above procedure may then perform PDCCH/ PDSCH reception (S607) and Physical Uplink Shared Channel (PUSCH)/ Physical Uplink Control Channel (PUCCH) transmission (S608) as a general uplink/ downlink signal transmission procedure. In particular, the UE may receive Downlink Control Information (DCI) through the PDCCH), based at least in part on the fixed higher layer index identifying the CORESET group with which the particular CORESET is associated (see paragraphs [0244], and [0261], the UE may recognize PUSCH (or PUCCH) scheduled by DCI received by different CORESETs (or CORESETs which belong to different CORESET groups) as PUSCH (or PUCCH) transmitted to different TRPs or PUSCH (or PUCCH) of different TRPs).

In regard amended claim 31, Kim teaches or discloses a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising (see paragraphs [0569], and [0571]):
one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to (see paragraph [0569]): 
receive downlink control information (DCI) on a control resource set (CORESET), the DCI scheduling a physical downlink shared channel (PDSCH) (see paragraphs [0154], [0162], [0163], and [0507], the UE may receive Downlink Control Information (DCI) through the PDCCH. Here, the DCI may include control information such as resource allocation information for the UE and formats may be differently applied according to a use purpose),
wherein the UE is configured with multi-DCI based multi-transmission/reception point (TRP) operation (see paragraphs [0233], [0237], [0238], [0507], and [0520], in the aspect of DCI (Downlink Control Information) transmission, M-TRP (multiple TRP) transmission scheme may be classified into i) M-DCI (multiple DCI) based M-TRP transmission scheme in which each TRP transmits different DCI and ii) S-DCI (single DCI) based M-TRP transmission scheme in which a single TRP transmits DCI.  Second, multiple-DCI based MTRP scheme is described. The MTRP transmits different DCI and a PDSCH (a UE receives N DCI and N PDSCHs from N TRPs), and the PDSCHs are transmitted in (partially or wholly) overlapping on a frequency-time resource);
identify, based at least in part on receiving the DCI on the CORESET and based at least in part on the UE being configured with the multi-DCI based multi-TRP operation, a particular CORESET (see table 5, paragraphs [0237], [0248], [0257], [0261], and [0383], multiple-DCI based MTRP scheme is described. The MTRP transmits different DCI and a PDSCH (a UE receives N DCI and N PDSCHs from N TRPs), and the PDSCHs are transmitted in (partially or wholly) overlapping on a frequency-time resource. The PDSCH may be scrambling through different scrambling ID, and the DCI may be transmitted through Coreset belonging to different Coreset group groups (the Coreset group is identified by an index defined in Coreset configuration, e.g., when index=0 is configured for Coresets 1 and 2, and index=1 is configured for Coresets 3 and 4, Coresets 1 and 2 belong to Coreset group 0, and Coresets 3 and 4 belong to Coreset group. Further, in the case that an index is not defined in a Coreset, it is interpreted that index=0). In the case that a plurality of scrambling IDs is configured in one serving cell or two or more Coreset groups are configured, the UE may receive data in the multiple-DCI based MTRP operation) having:
a lowest CORESET identifier associated with a monitored search space among a set of CORESETs in a latest slot monitored by the UE (see paragraph [0237], the PDSCH may be scrambling through different scrambling ID, and the DCI may be transmitted through Coreset belonging to different Coreset group groups (the Coreset group is identified by an index defined in Coreset configuration, e.g., when index=0 is configured for Coresets 1 and 2, and index=1 is configured for Coresets 3 and 4, Coresets 1 and 2 belong to Coreset group 0, and Coresets 3 and 4 belong to Coreset group. Further, in the case that an index is not defined in a Coreset, it is interpreted that index=0)), and
a same higher layer index as the CORESET on which the DCI was received (see paragraphs [0241], and [0261], the CORESET group ID described in the present disclosure may mean index/identification information (e.g., ID)/indicator for distinguishing CORESET configured/associated (or for each TRP/panel) for each TRP/panel. In addition, the CORESET group may be a group/union of CORESET distinguished by index/ identification information (e.g., ID)/the CORESET group ID to distinguish CORESET); and
determine a quasi co-location (QCL) for the PDSCH based at least in part on a QCL of the particular CORESET (see table 5, paragraph [0227], the bwp-ld parameter indicates a DL BWP on which the RS is located, the cell parameter indicates a carrier on which the RS is located, and the referencesignal parameter indicates a reference antenna port(s) that becomes a source of quasi co-location for the corresponding target antenna port(s) or a reference signal including the reference antenna port(s). In order to indicate QCL reference information for PDCCH DMRS antenna port(s), each CORESET configuration may indicate the TCI state ID. In still another example, in order to indicate QCL reference information for PDSCH DMRS antenna port(s), TCI state ID may be indicated through DCI).

In regard amended claim 37, Kim teaches or discloses an apparatus for wireless communication, comprising:
means for receiving, on a particular control resource set (CORESET) (see paragraph [0237], the DCI may be transmitted through Coreset belonging to different Coreset group groups (the Coreset group is identified by an index defined in Coreset configuration, e.g., when index=0 is configured for Coresets 1 and 2, and index=1 is configured for Coresets 3 and 4, Coresets 1 and 2 belong to Coreset group 0, and Coresets 3 and 4 belong to Coreset group. Further, in the case that an index is not defined in a Coreset, it is interpreted that index=0). In the case that a plurality of scrambling IDs is configured in one serving cell or two or more Coreset groups are configured, the UE may receive data in the multiple-DCI based MTRP operation), downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH) (see paragraphs [0154], [0162], [0163], and [0507], the UE that performs the above procedure may then perform PDCCH/PDSCH reception (S607) and Physical Uplink Shared Channel (PUSCH)/Physical Uplink Control Channel (PUCCH) transmission (S608) as a general uplink/downlink signal transmission procedure. The UE may receive Downlink Control Information (DCI) through the PDCCH. Here, the DCI may include control information such as resource allocation information for the UE and formats may be differently applied according to a use purpose),
wherein the apparatus is configured with multi-DCI based multi- transmission/ reception point (TRP) operation (see paragraphs [0233], [0237], [0238], [0507], and [0520], in the aspect of DCI (Downlink Control Information) transmission, M-TRP (multiple TRP) transmission scheme may be classified into i) M-DCI (multiple DCI) based M-TRP transmission scheme in which each TRP transmits different DCI and ii) S-DCI (single DCI) based M-TRP transmission scheme in which a single TRP transmits DCI. Second, multiple-DCI based MTRP scheme is described. The MTRP transmits different DCI and a PDSCH (a UE receives N DCI and N PDSCHs from N TRPs), and the PDSCHs are transmitted in (partially or wholly) overlapping on a frequency-time resource. The UE may receive, from the network side, DCI and Data 1 scheduled by corresponding DCI through/using TRP 1 (S1810-1). Further, the UE may receive Data 2 from the network side through/using TRP 2 (S1810-2). A single DCI based M-TRP operation is primarily described, but in some cases, the methods may be applied even to a multi-DCI based M-TRP operations);
means for determining, based at least in part on the apparatus being configured with the multi-DCI based multi-TRP operation, a fixed higher layer index that identifies a CORESET group with which the particular CORESET is associated (see table 5, paragraphs [0237], [0244], and [0261], if a UE is configured with the higher layer parameter tci-PresentInDCI that is set as ′enabled′ for the CORESET scheduling the PDSCH, the UE assumes that the TCI field is present in the DCI format 1_1 of the PDCCH transmitted on the CORESET. Further, the UE may recognize PUSCH (or PUCCH) scheduled by DCI received by different CORESETs (or CORESETs which belong to different CORESET groups) as PUSCH (or PUCCH) transmitted to different TRPs or PUSCH (or PUCCH) of different TRPs); and
means for performing an operation, associated with receiving the PDSCH or transmitting the PUSCH (see paragraph [0154], the UE that performs the above procedure may then perform PDCCH/PDSCH reception (S607) and Physical Uplink Shared Channel (PUSCH)/ Physical Uplink Control Channel (PUCCH) transmission (S608) as a general uplink/ downlink signal transmission procedure. In particular, the UE may receive Downlink Control Information (DCI) through the PDCCH), based at least in part on the fixed higher layer index identifying the CORESET group with which the particular CORESET is associated (see paragraphs [0244], and [0261], the UE may recognize PUSCH (or PUCCH) scheduled by DCI received by different CORESETs (or CORESETs which belong to different CORESET groups) as PUSCH (or PUCCH) transmitted to different TRPs or PUSCH (or PUCCH) of different TRPs).

In regard amended claim 43, Kim teaches or discloses an apparatus for wireless communication, comprising:
means for receiving downlink control information (DCI) on a control resource set (CORESET), the DCI scheduling a physical downlink shared channel (PDSCH) (see paragraphs [0154], [0162], [0163], and [0507], the UE may receive Downlink Control Information (DCI) through the PDCCH. Here, the DCI may include control information such as resource allocation information for the UE and formats may be differently applied according to a use purpose),
wherein the apparatus is configured with multi-DCI based multi- transmission/ reception point (TRP) operation (see paragraphs [0233], [0237], [0238], [0507], and [0520], in the aspect of DCI (Downlink Control Information) transmission, M-TRP (multiple TRP) transmission scheme may be classified into i) M-DCI (multiple DCI) based M-TRP transmission scheme in which each TRP transmits different DCI and ii) S-DCI (single DCI) based M-TRP transmission scheme in which a single TRP transmits DCI.  Second, multiple-DCI based MTRP scheme is described. The MTRP transmits different DCI and a PDSCH (a UE receives N DCI and N PDSCHs from N TRPs), and the PDSCHs are transmitted in (partially or wholly) overlapping on a frequency-time resource);
means for identifying, based at least in part on receiving the DCI on the CORESET and based at least in part on the apparatus being configured with the multi-DCI based multi-TRP operation, a particular CORESET (see table 5, paragraphs [0237], [0248], [0257], [0261], and [0383], multiple-DCI based MTRP scheme is described. The MTRP transmits different DCI and a PDSCH (a UE receives N DCI and N PDSCHs from N TRPs), and the PDSCHs are transmitted in (partially or wholly) overlapping on a frequency-time resource. The PDSCH may be scrambling through different scrambling ID, and the DCI may be transmitted through Coreset belonging to different Coreset group groups (the Coreset group is identified by an index defined in Coreset configuration, e.g., when index=0 is configured for Coresets 1 and 2, and index=1 is configured for Coresets 3 and 4, Coresets 1 and 2 belong to Coreset group 0, and Coresets 3 and 4 belong to Coreset group. Further, in the case that an index is not defined in a Coreset, it is interpreted that index=0). In the case that a plurality of scrambling IDs is configured in one serving cell or two or more Coreset groups are configured, the UE may receive data in the multiple-DCI based MTRP operation) having:
a lowest CORESET identifier associated with a monitored search space among a set of CORESETs in a latest slot monitored by the apparatus (see paragraph [0237], the PDSCH may be scrambling through different scrambling ID, and the DCI may be transmitted through Coreset belonging to different Coreset group groups (the Coreset group is identified by an index defined in Coreset configuration, e.g., when index=0 is configured for Coresets 1 and 2, and index=1 is configured for Coresets 3 and 4, Coresets 1 and 2 belong to Coreset group 0, and Coresets 3 and 4 belong to Coreset group. Further, in the case that an index is not defined in a Coreset, it is interpreted that index=0)), and 
a same higher layer index as the CORESET on which the DCI was received (see paragraphs [0241], and [0261], the CORESET group ID described in the present disclosure may mean index/identification information (e.g., ID)/indicator for distinguishing CORESET configured/associated (or for each TRP/panel) for each TRP/panel. In addition, the CORESET group may be a group/union of CORESET distinguished by index/ identification information (e.g., ID)/the CORESET group ID to distinguish CORESET); and 
means for determining a quasi co-location (QCL) for the PDSCH based at least in part on a QCL of the particular CORESET (see table 5, paragraph [0227], the bwp-ld parameter indicates a DL BWP on which the RS is located, the cell parameter indicates a carrier on which the RS is located, and the referencesignal parameter indicates a reference antenna port(s) that becomes a source of quasi co-location for the corresponding target antenna port(s) or a reference signal including the reference antenna port(s). In order to indicate QCL reference information for PDCCH DMRS antenna port(s), each CORESET configuration may indicate the TCI state ID. In still another example, in order to indicate QCL reference information for PDSCH DMRS antenna port(s), TCI state ID may be indicated through DCI).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Date: 11/15/2022




/PHIRIN SAM/Primary Examiner, Art Unit 2476